DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because of the following:
the claims are drawn to a “computer readable medium”.  The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01).  Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter.  See 351 OG 212, Feb 23 2010.
The Examiner suggests that Applicant amends the claims as follows: “A non-transitory computer readable storing medium storing executable codes which, when executed by a computer perform a method for determining property values inside an explored underground structure, the method comprising:”. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
method for estimating property values inside an explored underground structure, the method comprising:
generating a training dataset representing survey data acquired over the explored underground structure;
obtaining labels corresponding to the training dataset via a surface wave analytic inversion;
generating a deep neural network, DNN, model using the training dataset and the labels; and
predicting property values corresponding to the survey data using the DNN model.”

The limitation of generating a training dataset, obtaining labels, generating a deep neural network, and predicting property values, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of mathematical relationship/calculations, then it falls within the “Mathematical Concepts” grouping of abstract idea; for instance, dependent claim 2 reciting an equation.  Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application because the underlined steps above recited at a high level of generality, e.g., using a generic computer performing generic computer functions of generating, obtaining, generating , and predicting such that the claim amounts to no more than mere instructions to apply the exception using a generic computer component, and does not impose any meaningful limits on practicing the abstract idea.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, e.g., using a generic computer to perform calculations amounts to no more than mere instructions to apply the exception using a 

Likewise, independent claims 9 and 17 are directed to an apparatus and computer readable medium, respectively, being used to perform the method as cited in claim 1.  Accordingly, the claims recite an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, e.g., using a generic computer to perform calculations amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer cannot provide an inventive concept.  Hence, the claims are not patent eligible.

Dependent claims 2-8, 10-16, and 18-20 are directed to variable parameters for mathematical calculations, which do not result in the claims as a whole amounting to significantly more than the judicial exception.

Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Near-Surface Velocity Analysis for Single Sensor Data: An Integrated Workflow Using Surface Waves, AI and Structure-Regularized Inversion”, Alyousuf et al. (referred hereafter Alyousuf et al.).
Referring to claim 1, Alyousuf et al. disclose a method for estimating property values inside an explored underground structure (Figure 6), the method comprising:
generating a training dataset representing survey data acquired over the explored underground structure (Figure 2; page 2343, Deep Learning Neural Network for Picking Dispersion Curves section);
obtaining labels (e.g., “At each shot position a 1D S-velocity function was derived through inversion of the automatically picked surface wave dispersion curves using a NLCG inversion algorithm (Figure 6c).”) corresponding to the training dataset via a surface wave analytic inversion (page 2344, Velocity Modeling: 2nd – 3rd para.; Figure 6);
generating a deep neural network, DNN, model using the training dataset and the labels (page 2343, Deep Learning Neural Network for Picking Dispersion Curves section, Figure 2; pages 2344-2345, Velocity Modeling section, Figure 6); and
predicting property values (e.g., shear wave velocity (Vs) – Figure 6(c)) corresponding to the survey data using the DNN model (pages 2344-2345, Velocity Modeling section, Figure 7). 
As to claim 9, Alyousuf et al. disclose a seismic data processing apparatus (Summary; Figure 1), comprising:
an interface configured to receive survey data acquired over an explored underground structure (Figure 1; pagse 2342-2343, Introduction section); and
a data processing module connected to the interface and configured
to generate a training dataset from the survey data (Figure 2; page 2343, Deep Learning Neural Network for Picking Dispersion Curves section);
e.g., “At each shot position a 1D S-velocity function was derived through inversion of the automatically picked surface wave dispersion curves using a NLCG inversion algorithm (Figure 6c).”) corresponding to the training dataset via a surface wave analytic inversion (page 2344, Velocity Modeling: 2nd – 3rd para.; Figure 6);
to generate a deep neural network, DNN, model using the training dataset and the labels (page 2343, Deep Learning Neural Network for Picking Dispersion Curves section, Figure 2; pages 2344-2345, Velocity Modeling section, Figure 6); and
to predict property values (e.g., shear wave velocity (Vs) – Figure 6(c)) corresponding to the survey data using the DNN model (pages 2344-2345, Velocity Modeling section, Figure 7). 
Referring to claim 17, Alyousuf et al. disclose a computer readable storing medium storing executable codes which, when executed by a computer make the computer perform a method for determining property values inside an explored underground structure (Summary; Figure 1), the method comprising:
generating a training dataset representing survey data acquired over the explored underground structure (Figure 2; page 2343, Deep Learning Neural Network for Picking Dispersion Curves section);
obtaining labels (e.g., “At each shot position a 1D S-velocity function was derived through inversion of the automatically picked surface wave dispersion curves using a NLCG inversion algorithm (Figure 6c).”) corresponding to the training dataset via a surface wave analytic inversion (page 2344, Velocity Modeling: 2nd – 3rd para.; Figure 6);
generating a deep neural network, DNN, model using the training dataset and the labels (page 2343, Deep Learning Neural Network for Picking Dispersion Curves section, Figure 2; pages 2344-2345, Velocity Modeling section, Figure 6); and
predicting property values (e.g., shear wave velocity (Vs) – Figure 6(c)) corresponding to the survey data using the DNN model (pages 2344-2345, Velocity Modeling section, Figure 7). 
Summary; Figure 1), wherein the labels are dispersion curves d and the DNN model 
    PNG
    media_image1.png
    31
    31
    media_image1.png
    Greyscale
 minimizes a loss function 
    PNG
    media_image2.png
    35
    174
    media_image2.png
    Greyscale
, where g is non-linear (e.g., “The S-wave velocity model is used as reference model to constrain, through cross-gradients, inversion of the P-wave travel-times. In our strategy, we allow the minimization of the structure objective function until the data misfit starts to increase. Then we remove the cross-gradient constraint to continue the iterations using standard tomography (Figure 5).” - page 2344, Velocity Modeling: 1st – 3rd para.; Figure 5). 

Referring to claims 3, 11, and 19, Alyousuf et al. disclose a method/apparatus/computer readable storing medium for estimating property values inside an explored underground structure (Summary; Figure 1), wherein the training dataset is generated by subsampling the survey data (e.g., “First we train the encoders individually in an unsupervised fashion. Then we join the layers together to form a deep network and we train the softmax layer in a supervised fashion. Network training requires an accurate preparation of the training dataset and of the desired output.” - page 2343, Deep Learning Neural Network for Picking Dispersion Curves section, Figure 2). 
As to claims 4 and 12, Alyousuf et al. disclose a method/apparatus for estimating property values inside an explored underground structure (Summary; Figure 1), wherein the survey data is regularly subsampled based on a spatial grid (e.g., spatial sampling/spatial grouping – Figures 4 & 6). 
Referring to claims 5 and 13, Alyousuf et al. disclose a method/apparatus for estimating property values inside an explored underground structure (Summary; Figure 1), wherein the survey data is subsampled taking into consideration geological features of the explored underground structure (pages 2344-2345, Velocity Modeling section, Figure 6). 
As to claims 6 and 14, Alyousuf et al. disclose a method/apparatus for estimating property values inside an explored underground structure (Summary; Figure 1), wherein the survey data is grouped in N classes based on the geological features, and the training dataset includes M samples for each of the N classes (e.g., “First we train the encoders individually in an unsupervised fashion. Then we join the layers together to form a deep network and we train the softmax layer in a supervised fashion. Network training requires an accurate preparation of the training dataset and of the desired output.” - page 2343, Deep Learning Neural Network for Picking Dispersion Curves section, Figure 2). 
Referring to claims 7 and 15, Alyousuf et al. disclose a method/apparatus for estimating property values inside an explored underground structure (Summary; Figure 1), wherein the surface wave analytic inversion includes a stochastic optimization (e.g., “The S-wave velocity model is used as reference model to constrain, through cross-gradients, inversion of the P-wave travel-times. In our strategy, we allow the minimization of the structure objective function until the data misfit starts to increase. Then we remove the cross-gradient constraint to continue the iterations using standard tomography (Figure 5).” - page 2344, Velocity Modeling: 1st – 3rd para.; Figure 5). 
As to claims 8, 16, and 20, Alyousuf et al. disclose a method/apparatus/computer readable storing medium for estimating property values inside an explored underground structure (Summary; Figure 1), wherein the property values are shear-wave velocity values and the analytic inversion is a surface wave inversion yielding one-dimensional shear-wave velocity curves (e.g., 1D S-velocity function - pages 2344-2345, Velocity Modeling section). 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/TOAN M LE/Primary Examiner, Art Unit 2864